816 F.2d 681
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Shirley R. MILLSAPS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES,
No. 86-5653.
United States Court of Appeals, Sixth Circuit.
April 27, 1987.

Before JONES, KRUPANSKY and BOGGS, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant Shirley R. Millsaps (appellant) appealed from a final order of the district court granting the Secretary's motion for summary judgment.  She was denied social security disability benefits.


2
Appellant filed an application for disability benefits on October 26, 1984, alleging that she had become disabled in March, 1976 as a result of Charcot-Marie-Tooth disease, a form of nerve palsy.  After her application was denied by the Secretary, appellant requested a de novo hearing before an administrative law judge.  The administrative law judge denied benefits and the Appeals Council refused to grant review.


3
Appellant thereafter filed this action in federal district court, arguing that the Secretary's decision was not supported by substantial evidence.  The district court reviewed the administrative record and granted the Secretary's motion for summary judgment.  This timely appeal followed.


4
Upon consideration of the briefs and oral arguments of counsel together with the record herein, the judgment of the district court is hereby AFFIRMED for the reasons articulated in the district court's opinion.